UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6641



JAMES BELLS, JR.,

                                              Plaintiff - Appellant,

          versus


GARY D. MAYNARD; JOHN & JANE DOE, SCDC Prison
Officials,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. C. Weston Houck, Senior District
Judge. (CA-02-3981-6-12)


Submitted:   September 9, 2004         Decided:   September 15, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Bells, Jr., Appellant Pro Se. James Victor McDade, DOYLE,
O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Bells, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Bells v.

Maynard, No. CA-02-3981-6-12 (D.S.C. Mar. 18, 2004).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -